               Exhibit 10(xiii)

LOAN AGREEMENT



THIS AGREEMENT dated the Feb 1st, 2008.
 
BETWEEN:

          

MISTRAL VENTURES INC. a company duly incorporated pursuant to the laws of the
State of Nevada

          

(herein referred to as "The Lender")



AND:
 

TRUSTCASH HOLDINGS INC. a company duly incorporated pursuant to the laws of the
State of Delaware



          (herein referred to as "The Borrower")
 

WHEREAS:
 
The Lender has previously advanced to the Borrower the sum of One Hundred
Thousand Dollars (US 100,000.00) (the” Loan”); and
 
The Borrower has requested that the Lender advance to the Borrower an additional
Fifty Thousand Dollars (US 50,000.00); and
 
The Lender has agreed to advance to the Borrower the sum of Fifty Thousand
Dollars (US 50,000.00) increasing the Loan to One Hundred and Fifty Thousand
Dollars (US 150,000.00) and extend the payment date of the loan to February 1st
, 2009 (the” Loan”); and
 
The parties hereto are desirous of clarifying the nature of the loan transaction
and have therefore agreed to the terms herein.
 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual covenants and agreements hereinafter set forth, The Lender and The
Borrower agree as follows:



AMOUNTS DUE AND OWING
 
In consideration of advancing One Hundred and Fifty Thousand Dollars (US
150,000.00) the Borrower agrees to pay to The Lender the sum of One Hundred and
Fifty Thousand Dollars (US 150,000.00); (the "Principal Sum") of lawful money of
the United States of America together with all interest, penalties and
assessments that may from time to time be added to the Principal Sum and are
provided for in this Agreement. For the purposes of this Agreement, the
Principal Sum, together with all interest, penalties and assessment that may
from time to time be added to the Principal Sum as provided for herein shall be
referred to as the "Debt".



44

--------------------------------------------------------------------------------

PAYMENT DUE
 
The Debt hereby secured shall become due and payable on February 1st, 2009, or
unless waived by The Lender, upon default of payment of the Debt by The Borrower
to The Lender. Waiver of or failure by the Lender to enforce at any time or from
time to time to any of the rights extended to him by this Agreement shall not
prejudice the Lender's rights in the event of any future default or breach.
 

RIGHT TO PREPAY
 
The Borrower shall have the privilege of pre-paying the Debt to The Lender, at
any time during the currency of the loan.
 
If the Debt is repaid to The Lender by The Borrower at any time prior to
February 1st , 2009, then The Borrower will be released from any further or
continued obligations under this loan agreement.



INTEREST
 
In addition to the payment of the Principal Sum the Borrower agrees to pay to
The Lender interest calculated at the rate of 10% per annum.
 

PAYMENT OF COSTS
 

The Borrower shall pay for all reasonable costs, charges and expenses, including
solicitor's costs, charges and expenses, which may be incurred by The Lender in
collecting, procuring or enforcing payments of any monies in connection with
this Loan.
 

REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Borrower represents and warrants to The Lender that all matters and things
have been done and performed so as to authorize and make the creation of this
Loan Agreement and its execution legal and valid and in accordance with the
requirements of the laws relating to The Borrower and all other statutes and
laws in that regard;
 

FORM OF PAYMENT
 
All monies paid to The Lender by The Borrower shall be paid in lawful money of
The United States of America and shall be made payable to The Lender as directed
by the Lender in writing.
                    

NOTICE
 
Any notice to The Lender in connection with this Agreement shall be well and
sufficiently given if sent by prepaid registered mail to or delivered to The
Lender at Suite 809, 4438 West 10th Avenue, Vancouver, BC, Canada V6J 1M7 and
any notice so give shall be deemed to have been given if delivered, when
delivered, and if mailed, on the third business day following the day on which
it was mailed.
 
Any notice to The Borrower in connection with this Agreement shall be well and
sufficiently given if sent by prepaid registered mail to or delivered to The
Borrower at 400 Park Avenue, Suite 1420, New York, New York, 10022, ("Lender")
and any notice given shall be deemed to have been give, if delivered, and if
mailed, on the third business day following the day on this it was mailed.



45

--------------------------------------------------------------------------------

The Borrower or The Lender may, by notice given in the manner herein described,
change the postal address for the giving of notices given hereunder.
               

JURISDICTION
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.
 

ENUREMENT
 
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 

TIME
 
Time is of the essence of this Agreement
 

IN WITNESS WHEREOF the parties hereto have set their hands and seals the day and
year first above written.
 
 

MISTRAL VENTURES INC                    )     
                                   )

/s/ John Xinos                              )
Authorized Signatory                         )
                                   
                         

TRUSTCASH HOLDINGS INC.               )
                                   )

/s/ Kent Carasquero                         )
Authorized Signatory                         )



46

--------------------------------------------------------------------------------